DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and argument filed on November 16, 2021 have been received and entered.  Claims 1-20, 22-28, 30-36 have been canceled.  The supplemental response filed on December 9, 2021 have been received and entered. The objection to claims 22 and 30 are withdrawn in view of cancelation of these claims. Currently, claims   21, 29, 37-48 and 49 are pending. 
Election/Restrictions

	Applicant’s election without traverse of claims 21-22, 29-30 (group I) in the reply filed on December 2, 2020 was acknowledged. Upon further consideration restriction requirement between inventions of group I- VII were withdrawn. The previously withdrawn claims 23-28, 31-36 (groups II-VII) were rejoined with the elected claims.

Priority
	It is noted that instant application is a continuation of application number 13/040/609, filed on that claims priority from US application ne T2/O/i5 447 Bled on 10/29/2010, which claims benefit of 61/256078 filed on 16/29/2009.
	Claims 21, 29, 37-48 and 49 are under consideration.

Terminal Disclaimer
	The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no US 10392633  have been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dr. Susan K Sather on December 15, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed 12/09/2021.
The application has been amended as follows: 
In the claims

In claim 21 step (b) line 4, insert --(SA)-- in between term “acceptor” and “followed”

Following claims have been re-written as follows:

45. The nucleic acid construct of claim 21, wherein the COIN element is selected from the group consisting of a second reporter, a SA-drug resistance cDNA-polyA, and a SA-reporter-polyA.

46. The nucleic construct of claim 45, wherein the COIN element is the SA-drug resistance cDNA-polyA.

47. The nucleic construct of claim 45, wherein the COIN element is the SA-reporter-polyA.

Conclusion
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under obviousness type double patenting rejection, as set forth in the Office Action of 09/22/2021 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 09/22/2021, applied to claims 21, 29, 37-49, the rejections are withdrawn in light of applicant’s arguments and terminal disclaimer that was recorded. The claims recite specific genetic construct that require precise arrangement and orientation of elements in at least five recombinable units that allows incorporation of both null functionality into a genome in a single targeting steps. Further, by using different combination and orientation of elements, multiple pair of different recombinase recognition sites arranged in recombinable units, the claimed constructs upon treatment with (i) the first recombinase forms a conditional allele or (ii) a third recombinase generates a null allele. Prior art fails to teach or suggest the structure of the claimed construct. The closest prior art all relates to flip-excision strategies that results in an irreversible null allele in contrast to presently claimed construct that produces reversible allele. Accordingly, claims 21, 29, 37-49 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632